

 
 

--------------------------------------------------------------------------------

 

CPI AEROSTRUCTURES, INC.
91 Heartland Blvd.
Edgewood, New York 11717


March 5, 2014


Mr. Edward Fred




Re:  Separation Agreement


Dear Mr. Fred:


This Separation Agreement sets forth our mutual agreement and understanding with
respect to the termination of your employment with CPI Aerostructures, Inc. (the
“Company”) and any remaining obligations between you and the Company relating to
your employment or the termination thereof.


1. Termination of Your Employment.  You are currently employed by the Company
under the terms of an amended and restated employment agreement, dated December
16, 2009, as amended on November 4, 2011, February 3, 2012 and October 31, 2013
(your “Employment Agreement”).  You hereby resign as the Company’s President and
Chief Executive Officer and terminate your employment by the Company in
accordance with Section 4.6 of your Employment Agreement. The Company hereby
waives notice under such section and accepts your resignation.  Your Employment
Agreement is hereby terminated effective the date hereof, and you will no longer
be entitled to any benefits thereunder.  You will remain employed by the Company
as an advisor until May 16, 2014 (your “Separation Date").
 
1.1. From the date hereof until your Separation Date: (a) the Company will pay
you a salary at the rate of $395,000 per annum in equal, periodic installments
in accordance with the Company’s normal payroll procedures; (b) you will
continue to receive the benefits provided for in Section 3.3 (Benefits) and,
subject to the following sentence, Section 3.5 (Automobile) of your Employment
Agreement; and (c) you will be bound by the provisions of Section 5 (Protection
of Confidential Information; Non-Competition) of your Employment Agreement.  You
agree to take all action and pay all expense necessary for you to transfer and
assume the automobile lease for the automobile provided for your use by the
Company, to take effect on or prior to your Separation Date.  If you fail to so
transfer and assume the lease, any resulting cost or expense to the Company with
respect to such lease, or the termination thereof, will be deducted from the
payment provided for in Paragraph 2.1 below. You also agree that you will
maintain in full force and effect and not reduce the coverage under the existing
insurance on said automobile until after the lease is transferred and assumed by
you.
 
1.2. From and after your Separation Date, you will have no further obligations
to render services as an employee of the Company and, subject to the provisions
of Paragraph 3 below and the Consulting Agreement (defined below), you will be
free to accept employment with or otherwise render services for any other
business entity.  In accordance with Section 4.8 of your Employment Agreement,
at the Company’s request, you hereby resign as a director of the Company and the
Company accepts your resignation.
 
1.3.  The Company will (a) pay you all earned and previously approved bonuses
for fiscal year 2013 ($24,482.00), less all relevant taxes and withholdings and
(b) reimburse you for all valid expenses incurred by you prior to your
Separation Date, in each case, in accordance with the Company’s regular policies
and procedures.  You acknowledge that you have used all paid-time-off/vacation
days to which you are entitled through your Separation Date. You hereby waive
payment of any pro-rated bonus which would have become payable to you for fiscal
year 2014 as provided for in Section 4.7(a)(ii) of your Employment Agreement.
 
1.4. Except as provided for in this Separation Agreement, you will not be
entitled to any future benefit, payment, bonus, allowance, severance or
contingent compensation from the Company by virtue of your employment or the
termination thereof and no further payment, benefit or services will be made or
provided to you by the Company in consideration for your entering into this
Separation Agreement or the General Release of All Claims described in Paragraph
4 below.
 
1.5. Concurrently with the execution of this Separation Agreement, the Company
and you are executing an independent consulting agreement (the “Consulting
Agreement”).
 
2. Separation Benefits. In consideration of the General Release of All Claims
described in Paragraph 4 below, and in full payment, settlement and satisfaction
of any and all obligations, liabilities and damages to which you may be entitled
by reason of or resulting from your employment by the Company or the termination
thereof, under your Employment Agreement or otherwise, and in addition to any
amounts payable to you pursuant to Paragraphs 1.1 and 1.3 above, the Company
agrees that, if you sign and return the Release of All Claims on or following
your Separation Date (and provided that you do not subsequently revoke the
General Release of All Claims), to provide the following additional separation
benefits (“Separation Benefits”):
 
2.1. The Company will pay to you a lump sum of $100,000, less all relevant taxes
and withholdings, within two business days following the expiration of the
revocation period provided for in the General Release of All Claims.
 
2.2.  Provided that you have elected to continue your health insurance coverage
under the Company’s group medical and dental insurance plans in accordance with
your rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay on your behalf the monthly premium cost of such
continuation of your medical and dental insurance coverage under COBRA for 18
months following your Separation Date, or until such earlier date as you are
eligible to obtain any group insurance coverage from other employment (whether
or not you elect such coverage) or you are otherwise ineligible by law for such
COBRA continuation coverage.
 
3. Continuing Obligations.  In consideration of this Separation Agreement,
including the Separation Benefits described above, you acknowledge and agree
that the provisions of Section 5 of your Employment Agreement are intended to
and shall survive the termination of your employment, the execution of this
Separation Agreement and the General Release of All Claims, and shall remain in
effect in accordance with their terms.
 
4. Release.  In further consideration of Company’s undertakings and agreements
hereunder, and specifically in consideration for the Company’s obligations with
respect to the Separation Benefits provided for in Paragraph 2 above, on or
within two business days following your Separation Date, you will deliver to the
Company a signed copy of the attached General Release of All Claims in the form
attached hereto as Exhibit A.  You understand that the Company will not be
obligated to pay or provide the Separation Benefits unless you sign and return
the General Release of All Claims to the Company as specified in the preceding
sentence and you do not thereafter revoke the General Release of All Claims as
permitted thereunder.
 
5. Return of Documents, Property etc.  You agree that on or before March 17,
2014, you will return to the Company all documents, software, files, equipment
and other property and materials belonging to the Company, including, but not
limited to, Company security card, credit cards, keys, computers, and the like,
wherever such items may be located, together with all copies (in whatever form)
of all materials relating to your employment or obtained and created in the
course of your employment by the Company.  You will be provided access, during
weekend hours mutually agreed to by you and the Company, to your current office
for the purpose of retrieving personal items. At that time you will, with the
assistance of Company personnel, be permitted to copy personal computer files
including your Outlook contacts.
 
6.  Press Release, Notice of Departure. The Company and you have agreed to the
dissemination of the press release attached as Exhibit B hereto, announcing your
departure from the Company which shall be disseminated on March 6, 2014.  The
Company and you will work together to compose a mutually acceptable e-mail
farewell message to be sent to the Company’s personnel on such date.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Confidentiality.  You agree that unless and until publicly disclosed by the
Company, you will keep the terms, amount, and fact of this Separation Agreement
confidential, and you will not hereafter disclose any information concerning
this Separation Agreement to any person, firm, corporation, governmental agency,
or other entity, without the prior written consent of the Company; provided,
however, that, where reasonably necessary, you may reveal the existence of this
Separation Agreement, including the provisions of your Employment Agreement
relating to confidentiality and restrictive covenants incorporated by reference
herein, to any prospective employer.  The Company will also use its reasonable
efforts, consistent with its dissemination of information to employees who have
a need to know the same for business purposes, to maintain the confidentiality
of the terms and provisions of this Separation Agreement.  The provisions of
this Paragraph do not apply to public and other disclosures by either you or the
Company required by law or regulation, any filing or communication with any
federal, state, or local taxing or other governmental authority or
communications with professional advisors or immediate family and nothing in
this Paragraph shall be construed so as to prohibit either you or the Company
from (i) responding to any legal process or (ii) testifying in any legal
proceeding in a complete and truthful manner.
 
8. No Denigration.  You agree that you will not, at any time, make any
statement, written or oral, that shall denigrate or seek to denigrate or
disparage the Company, or any of its affiliates or their respective directors,
officers or employees, or be intentionally detrimental to the reputation or
stature of any such person.  The Company will not, through any official
spokesperson or through its board members or senior executive officers acting on
behalf of the Company, denigrate or disparage you or make any statement which is
intended to be detrimental to your reputation or stature.
 
9. No Compulsion.  You acknowledge and agree that the Company has not compelled
you to execute this Separation Agreement as a condition to the payment of any
salary, wages, benefits or other compensation for the period ending on your
Separation Date.  You acknowledge that you have freely and voluntarily entered
into this Separation Agreement without compulsion and that you have read this
Separation Agreement and fully understand and consent to all of its terms and
conditions.
 
10. Section 409A. This Separation Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Separation Agreement,
payments provided under this Separation Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Separation Agreement that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this Separation Agreement shall be treated as a separate payment. Any payments
to be made under this Separation Agreement upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Separation Agreement comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Company on account of non-compliance with Section 409A.
 
11. Attorneys' Fees. Should a party breach any of the terms of this Separation
Agreement or the post-termination obligations provided for herein, to the extent
authorized by New York law, the other party will be responsible for payment of
all reasonable attorneys' fees and costs that the other party incurred in the
course of enforcing the terms of the Separation Agreement, including
demonstrating the existence of a breach and any other contract enforcement
efforts.
 
12. Invalid Provisions.  If any provision or portion of this Separation
Agreement shall be held, for any reason, to be unenforceable or illegal, that
provision or portion, to the extent that it is unenforceable or illegal, shall
be severed from this Separation Agreement and the remainder shall be valid and
enforceable between the parties just as if the provision or portion held to be
illegal or unenforceable had never been included.  If any court determines that
any provision of this Separation Agreement is unenforceable because of the
duration and scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and in its reduced
form, such provision shall then be enforceable.
 
13. Construction.  The language of this Separation Agreement is to be construed
as a whole according to its fair meaning and not strictly for or against any of
the parties hereto.
 
14. Binding Agreement.  This Separation Agreement and all of its terms shall be
binding upon the parties, their heirs, spouses, estates, personal
representatives, executors, successors and assigns (to the extent that any of
the foregoing succeed to the interests of the parties hereunder).
 
15. Governing Law.  This Separation Agreement shall be governed and construed
under the laws of the State of New York applicable to agreements to be performed
entirely therein, without regard to any provision of the doctrine of conflict of
laws.  Any suit, action or proceeding with respect to this agreement shall be
brought exclusively in the courts of the State of New York or in the United
States District Courts located in New York County, New York, and each of the
parties irrevocably consents to the jurisdiction of each such court in respect
of any such action, suit or proceeding.  The parties hereby waive trial by jury
in any action or proceeding arising hereunder.
 
16. Entire Agreement.  The foregoing, together with the General Release of All
Claims to be delivered pursuant hereto and the provisions of your Employment
Agreement which are incorporated herein by reference, constitute our entire
agreement and supersedes any prior agreement or understanding with respect to
your employment by the Company or the termination thereof. You acknowledge that
the Company has not made, and in executing this Separation Agreement, you have
not relied upon, any representations, promises or inducements, except to the
extent that the same are expressly set forth in this Separation Agreement.
 
[Remainder of page intentionally left blank]
 


If the foregoing is in accordance with your agreement and understanding, please
sign below where indicated.
 
Very truly yours,


CPI AEROSTRUCTURES, INC.




By: /s/ Douglas
McCrosson                                                                
Name: Douglas McCrosson
Title: Chief Operating Officer
ACCEPTED AND AGREED TO:


/s/ Edward Fred                                                      
EDWARD FRED













 
 

--------------------------------------------------------------------------------

 

Exhibit A


GENERAL RELEASE OF ALL CLAIMS


I, Edward Fred, do hereby agree as follows:


1. In consideration of the Separation Benefits to be made or provided by CPI
Aerostructures, Inc. (the “Company”) to me as described in the Separation
Agreement between me and the Company, dated March 5, 2014 (the “Separation
Agreement”) to which a form of this General Release of All Claims (“General
Release”) is annexed as Exhibit A, and for other good and valuable
consideration, receipt of which I hereby acknowledge, I do hereby irrevocably,
unconditionally and forever release and discharge the Company, and its present
and former parents, subsidiaries, divisions, departments, affiliated entities,
partners, joint venturers, predecessors, successors and assigns, and, with
respect to matters relating to any aspect of my employment by the Company or the
termination thereof, all of the Company’s present and former officers,
directors, agents, attorneys, servants and employees (hereafter referred to
separately and collectively as the “Company Releasees”), from any and all
claims, demands, debts, liabilities, accounts, obligations, costs, expenses,
liens, actions, causes of action and remedies of any nature whatsoever, known or
unknown, arising from the beginning of time until the date of this General
Release (hereinafter referred to collectively as “Claims”), including with
specific emphasis, but without limitation, any and all claims, demands or causes
of action arising out of my Employment Agreement (as defined in the Separation
Agreement) and any other aspect of my employment with the Company or with the
termination of such employment, and (1) any and all claims for employee benefits
under the Employee Retirement Income Security Act of 1974, as amended, (2) any
and all claims of employment discrimination on any basis under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), the Civil Rights Act of 1866, the Immigration
Reform and Control Act of 1986, and (3) any and all claims under other federal,
state, local or foreign labor laws, civil rights laws or human rights laws,
whether based on contract, tort, or other legal or equitable theory of recovery,
provided, however, this General Release shall not impair the right or ability of
the undersigned to enforce the Company’s obligations as set forth in the
Separation Agreement, the Consulting Agreement (as defined in the Separation
Agreement) or in the Indemnification Agreement, dated as of August 20, 2013
between me and the Company (the “Indemnification Agreement”).  This General
Release is given by me for me, and my agents, representatives, heirs, family,
successors and assigns, and shall be binding on all of them.  The consideration
referred to in the Separation Agreement represents good and valuable
consideration which I am not already entitled to receive under any policy or
arrangement of the Company.
 
2. I acknowledge that as of the date of this General Release there are no
further payments or benefits promised or otherwise due in the future to me by or
from the Company, except only any payments to be made under the Separation
Agreement and payments or benefits that may become payable or due to me under
the Consulting Agreement and the Indemnification Agreement.
 
3. I agree that I will not hereafter assert any Claims against the Company
Releasees for any acts or omissions occurring from the beginning of time through
the date of this General Release.  By entering into this General Release, I do
not waive rights or claims that arise after the date this General Release is
executed.
 
4. The release and discharge of the Company Releasees is hereunder KNOWINGLY and
VOLUNTARILY made by me with the specific intention that, to the maximum extent
allowed by law, all Claims against the Company Releasees of any nature
whatsoever hereby shall be forever waived, released and discharged including
without limitation (i) any Claims arising under the ADEA and all other federal
and state laws concerning employment or any other type of employment
discrimination, (ii) any Claims for bodily injury, emotional distress,
humiliation or property damage, (iii) any Claims for breach of any written or
oral contract, including without limitation, any employment contract, or company
policy, whether expressed or implied, and (iv) any Claims, whether in contract
or tort, for wrongful termination of employment or for bad faith by the Company
Releasees.
 
5. This General Release shall not affect the rights and responsibilities of the
Equal Employment Opportunity Commission (the “EEOC”) to enforce the ADEA and
other laws, and this General Release shall not be used to justify interfering
with my protected right to file a charge or participate in an investigation or
proceeding conducted by the EEOC.  I knowingly and voluntarily waive all rights
or claims (that arose prior to execution of this General Release) which I may
have against the Company Releasees to receive any benefit or remedial relief
(including, but not limited to reinstatement, back pay, front pay, damages, and
attorney’s fees) as a consequence of any charge or claim filed with the EEOC or
any other federal, state or local agency (in each case, a “Charge”), and of any
litigation concerning any facts alleged in any Charge.  I have not filed any
complaint, charge, claim or proceeding before any local, state or federal
agency, court or other body relating to my employment by the Company or the
termination thereof.
 
6. For a period of seven (7) days following the execution of this General
Release, I have the right to revoke this General Release.  This General Release
shall not become effective or enforceable until the revocation period of seven
(7) days has expired.  Any such revocation must be made in a signed letter
executed by me and received by the Company at the following address no later
than 5:00 p.m. on the seventh (7th) day after execution of this General
Release: Vincent Palazzolo, CPI Aerostructures, Inc., 91 Heartland Blvd.,
Edgewood, New York 11717.
 
7. I acknowledge that I have been advised and urged by the Company in writing to
consult with an attorney prior to executing this General Release.  I further
represent and warrant that the Company has given me a period of at least
twenty-one (21) days in which to consider this General Release before executing
the same.
 
8. Acceptance by me of the monies or benefits paid or provided by the Company,
as described in the Separation Agreement, at any time more than seven (7) days
after the execution of this General Release shall constitute an admission by me
that I did not revoke this General Release during the revocation period of seven
(7) days; and shall further constitute an admission that this General Release
has become effective and enforceable.
 
9. If I execute this General Release at any time prior to the end of the
twenty-one (21) day period that the Company gave to me in which to consider this
General Release, such early execution was a knowing and voluntary waiver of my
right to consider this General Release for at least twenty-one (21) days, and
was due to my belief that I had ample time in which to consider and understand
this General Release and in which to review the same with an attorney.
 
10. I EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT I HAVE CAREFULLY READ
THIS GENERAL RELEASE; THAT I FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS GENERAL RELEASE; THAT I HAVE HAD AMPLE TIME TO CONSIDER AND
NEGOTIATE THIS GENERAL RELEASE; THAT THE COMPANY HAS ADVISED AND URGED ME TO
CONSULT WITH AN ATTORNEY CONCERNING THIS GENERAL RELEASE; THAT I HAVE HAD A FULL
OPPORTUNITY TO REVIEW THIS GENERAL RELEASE WITH AN ATTORNEY, AND HAVE DONE SO OR
DECLINED TO DO SO; AND THAT I HAVE EXECUTED THIS GENERAL RELEASE VOLUNTARILY,
KNOWINGLY, AND WITH SUCH ADVICE FROM AN ATTORNEY AS I DEEMED APPROPRIATE.
 
I acknowledge and agree that the General Release provided in this General
Release constitutes a “general release”, and extends to all claims, whether or
not known to or suspected by me prior to the execution of this General
Release.  I expressly, absolutely, and forever release and waive all of my
rights under any federal or state statute limiting the scope of a general
release.


In connection with such waiver and relinquishment, I acknowledge that I am aware
that I may later discover facts in addition to or different from those which I
currently know or believe to be true with respect to the subject matters of this
agreement, but that it is my intention hereby fully, finally, and forever to
settle and release these matters which now exist, may exist, or previously
existed between me and the Company Releasees, whether known or unknown,
suspected or unsuspected.  In furtherance of such intent, the releases given
herein shall be and shall remain in effect as full and complete releases,
notwithstanding the discovery or existence of such additional or different
facts.


11. This General Release shall be governed by and construed under the laws of
the State of New York applicable to contracts to be performed wholly within such
state without regard to any provision of the doctrine of conflict of laws.  I
declare that there are no other discussions, negotiations, commitments or
understandings which are not set forth herein or in the Separation Agreement.
 
IN WITNESS WHEREOF, I have executed this General Release to have immediate
effect from and after this 16th day of May, 2014.






____________________________________
EDWARD FRED









A-3
 
 

--------------------------------------------------------------------------------

 
CPI Aero News Release
March 6, 2014



Exhibit B
[Missing Graphic Reference]


 
FOR IMMEDIATE RELEASE
 
CPI AEROSTRUCTURES NAMES DOUGLAS J. McCROSSON PRESIDENT AND CEO

 
Edgewood, NY – March 6, 2014 – CPI Aerostructures, Inc. (“CPI Aero®”) (NYSE MKT:
CVU) today announced that long-time CPI Aero executive and Chief Operating
Officer Douglas J. McCrosson has been named President and Chief Executive
Officer effective today, March 6, 2014.  Mr. McCrosson has also been appointed
to the Company’s board of directors.
 
Edward J. Fred has resigned as President and Chief Executive Officer and as a
director of the Company.  Mr. Fred resigned for personal reasons.  Mr. Fred will
remain with CPI Aero in an advisory capacity until May 16, 2014 and as a
consultant to the Company until November 16, 2015.
 
Eric Rosenfeld, CPI Aero’s Chairman of the Board, commented, “We are grateful
for Ed’s leadership over the past 11 years.  Under his guidance, CPI Aero has
become a world-class aerospace manufacturer with an international reputation for
quality and service, while retaining its entrepreneurial culture. Among Ed’s
most important accomplishments was assembling a seasoned and impressive
management team that includes Doug McCrosson. As a result, we are confident that
this transition will be seamless.”
 
Mr. McCrosson, age 51, joined CPI Aero in 2003 as Director of Business
Development.  During his tenure, he has held positions of increasing
responsibility, including Vice President of Business Development and Senior Vice
President of Operations, where he headed CPI Aero’s business development,
engineering, procurement and manufacturing organizations. Mr. McCrosson has been
the Company’s Chief Operating Officer since January 2010.  Mr. McCrosson earned
a B.S. in Mechanical Engineering from SUNY Buffalo and an M.S. in Management
from Polytechnic University.
 
Mr. Rosenfeld concluded, “Doug has distinguished himself as an effective leader
focused on program execution and operational excellence.  He has been essential
in defining and implementing our growth strategy and has been instrumental in
building the credibility of the CPI Aero brand with customers and
shareholders.  Doug is a leader of our Company and we are confident that we will
continue to grow our business and expand our markets as he guides us to even
greater success.”
 
Mr. McCrosson said, “It is a great honor to be named Chief Executive Officer.  I
will continue to work with our senior management team, board members and the
incredibly talented team of professionals at CPI Aero.  As both an engineer and
executive, I have experienced first-hand CPI Aero’s commitment to continuous
improvement, and product and service excellence. I am excited to address the
opportunities that lie ahead and look forward to our future with confidence.”
 
Mr. Fred noted, “It has been a privilege to serve as Chief Executive Officer of
CPI Aero, and I will continue to support the Company.  The foundation and
culture we have created will allow Doug and the CPI Aero team to continue to
grow and create long-term shareholder value.”


About CPI Aero
 
CPI Aero is a U.S. manufacturer of structural aircraft parts for fixed wing
aircraft and helicopters in both the commercial and defense markets.  Within the
global aerostructure supply chain, CPI Aero is either a Tier 1 supplier to
aircraft OEMs or a Tier 2 subcontractor to major Tier 1 manufacturers.  CPI also
is a prime contractor to the U.S. Department of Defense, primarily the Air
Force.  In conjunction with its assembly operations, CPI Aero provides
engineering, program management, supply chain management, and MRO
services.  Among the key programs that CPI Aero supplies are the E-2D Advanced
Hawkeye surveillance aircraft, the A-10 Thunderbolt attack jet, the Gulfstream
G650, the UH-60 BLACK HAWK® helicopter, the S-92® helicopter, the MH-60S mine
countermeasure helicopter, AH-1Z ZULU attack helicopter, the HondaJet-Advanced
Light Jet, the MH-53 and CH-53 variant helicopters, the C-5A Galaxy cargo jet,
the E-3 Sentry AWACS jet, the Embraer Phenom 300 light business jet and the New
Cessna Citation X.  CPI Aero is included in the Russell MicroCap Index.
 
The above statements include forward looking statements that involve risks and
uncertainties, which are described from time to time in CPI Aero’s SEC reports,
including CPI Aero’s Form 10-K for the year ended December 31, 2012 and Forms
10-Q for the quarters ended March 31, 2013, June 30, 2013, and September 30,
2013.
 
CPI Aero® is a registered trademark of CPI Aerostructures, Inc.


Contact:
Vincent
Palazzolo                                                                           Investor
Relations Counsel:
Chief Financial
Officer                                                                   The
Equity Group Inc.
CPI
Aero                                                                                     
    Lena Cati
(631)
586-5200                                                                               
 (212) 836-9611
www.cpiaero.com                                                                         
www.theequitygroup.com











B-1
 
 

--------------------------------------------------------------------------------

 
